6 A.3d 440 (2010)
204 N.J. 36
NEW JERSEY DIVISION OF YOUTH AND FAMILY SERVICES, Plaintiff-Respondent,
v.
D.R., Defendant,
In the Matter of the Guardianship of DJ., N.D.R. and N.R., Minors (DJ., N.D.R., N.R.Petitioners).
C-1085 September Term 2009, 065915
Supreme Court of New Jersey.
October 8, 2010.
ORDERED that the petition for certification is granted, and the matter is summarily remanded to the Superior Court, Appellate Division, to reconsider its judgment in light of In the Matter of D.C. and D.C., Minors, 203 N.J. 545, 4 A.3d 1004 (2010). Jurisdiction is not retained.